— In a family offense proceeding pursuant to Family Court Act article 8, Antonina Bongiorno appeals from an order of the Family Court, Queens County (Heffernan, J), dated December 16, 2002, which, after a hearing, dismissed her petition for an order of protection against Andrea Bongiorno.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the petition upon its finding that the petitioner failed to establish by a preponderance of the evidence that the respondent committed acts constituting a cognizable family offense (see Family Ct Act § 832). The determination whether the respondent committed *512such acts was a disputed factual issue for the Family Court to resolve. As the trier of fact, its determination regarding the credibility of the witnesses is entitled to great weight (see Matter of Pearsall v Martin-Zenick, 267 AD2d 240 [1999]), and we find no basis to reverse its determination.
The petitioner’s remaining contentions are without merit. Krausman, J.P., McGinity, Cozier and Rivera, JJ., concur.